Citation Nr: 1216666	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Propriety of the reduction of, and entitlement to increases in the ratings for, left knee chondromalacia (currently assigned ratings of 40 percent prior to July 1, 2009, and 20 percent from that date).

2.  Propriety of the reduction of, and entitlement to increases in the ratings for, lumbosacral spine degenerative joint disease (DJD)(currently assigned ratings of 20 percent prior to July 1, 2009, and 10 percent from that date).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1978 to May 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2009 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), that proposed and implemented, respectively, reduction in the rating for the Veteran's service connected left knee and low back disabilities.  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the appellant submitted additional evidence with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The most recent VA examination to evaluate the Veteran's left knee and back was in July 2011.  At the January 2012 Travel Board hearing, the Veteran testified that both disabilities have increased in severity since that examination.  He testified that since that examination, he has been issued new knee and back braces, and had new pain medication prescribed.  When a veteran indicates that his disability has increased since his last VA examination, a contemporaneous examination is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

The Veteran receives VA treatment for the disabilities at issue.  The most recent records of such treatment in the claims file are dated in March 2009.  Updated records of VA treatment for the disabilities at issue are likely to contain pertinent information, are constructively of record, and must be secured.  Furthermore, the record suggests that the Veteran may have also received private evaluations and/or treatment for the disabilities at issue; the Veteran submitted a January 2012 statement from a private nurse practitioner at Public Health Management Corporation.  Updated records of any private treatment the Veteran has received for the disabilities at issue are also likely to contain pertinent information, and also must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his left knee and lumbosacral spine since July 2007, and to provide authorizations for VA to obtain records of any such private treatment (including from Public Health Management Corporation).  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder), to specifically included updated VA records.  If any private records the Veteran identifies are not received pursuant to the RO's request, he should be so notified, and reminded that ultimately it is his responsibility to ensure that such records are received.    

2.  The RO should then arrange for an orthopedic examination of the Veteran to ascertain the severity of his left knee and lumbosacral spine disabilities.  His claims folder must be reviewed by the examiner (who should also have available for review the criteria for rating disabilities of the knee and spine) in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be performed.  The examiner should note whether the Veteran has any further functional limitations due to pain, weakness, fatigue and/or incoordination.  The findings should include sufficient detail for consideration of all applicable criteria.

Regarding the lumbosacral spine, the findings reported should specifically include notation whether or not the spine is ankylosed, whether or not there are neurological manifestations (and if so, their nature and severity), and whether or not the Veteran has intervertebral disc syndrome (IVDS)(and if so whether he has had incapacitating episodes of IVDS, i.e., periods of bedrest prescribed by a physician, and the duration and frequency of any such episodes).  Regarding the left knee, the examiner should specifically note whether there is associated subluxation or instability (and the degree of any such manifestations).  The examiner should note any observed/expected further functional limitations due to pain/or on use, and their frequency and severity.  The examiner must explain the rationale for all opinions.

3.  The RO should then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

